     Case 2:20-cv-05027-CBM-AS Document 40 Filed 08/21/20 Page 1 of 18 Page ID #:621



 1    MICHAEL N. FEUER, City Attorney SBN 111529x
      KATHLEEN A. KENEALY, Chief Assistant City Attorney SBN 212289
 2    SCOTT MARCUS, Senior Assistant City Attorney SBN 184980
      CORY M. BRENTE, Senior Assistant City Attorney SBN 115453
 3    GEOFFREY PLOWDEN, Deputy City Attorney SBN 146602
      GABRIEL S. DERMER, Assistant City Attorney SBN 229424
 4    200 North Main Street, 6th Floor City Hall East
      Los Angeles, California 90012
 5    Email: geoffrey.plowden@lacity.org
      Phone: (213) 978-7038 Fax No: (213) 978-8785
 6
 7    Attorneys for Defendants CITY OF LOS ANGELES and CHIEF MICHEL MOORE

 8
                            UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11     BLACK LIVES MATTER LOS ANGELES,               CASE NO. CV20-05027 CBM-AS
12     CANGRESS (DBA LA CAN), STEVEN
       ROE, NELSON LOPEZ, TINA ČRNKO,
13     JONATHAN MAYORCA, ABIGAIL
       RODAS, KRYSTLE HARTFIELD, NADIA
14     KHAN, CLARA ARANOVICH,
15     ALEXANDER STAMM,                              DEFENDANTS CITY OF LOS
       MAIA KAZIM, ALICIA BARRERA-                   ANGELES AND CHIEF MICHEL
16     TRUJILO, SHANNON LEE MOORE,                   MOORE’S ANSWER TO
       DEVON YOUNG, LINUS SHENTU,                    PLAINTIFFS’ FIRST AMENDED
17                                                   COMPLAINT; DEMAND FOR
       individually and on behalf of a class of      JURY TRIAL
18     similarly situated persons,
19
                       PLAINTIFFS,
20
21     v.

22     CITY OF LOS ANGELES, a municipal
       entity, CHIEF MICHEL MOORE , and
23     DOES 1-10 inclusive,
24
                       DEFENDANTS.
25
26
27          DEFENDANTS CITY OF LOS ANGELES and CHIEF MICHEL MOORE,
28    answering the Plaintiffs’ First Amended Complaint for Damages for themselves and for


                                                1
     Case 2:20-cv-05027-CBM-AS Document 40 Filed 08/21/20 Page 2 of 18 Page ID #:622



 1    no other parties, admit, deny and allege as follows:
 2          1.     Answering paragraph 1, defendants admit the allegations as to the precursor
 3                 to the protests, but deny the allegations that well more than 92 percent were
 4                 engaged in peaceful protest, that the protests were ended through the use of
 5                 force, and that defendant imposed unconstitutional conditions of
 6                 confinement as alleged in paragraph 1.
 7          2.     Answering paragraph 2, defendants deny the allegations therein.
 8
            3.     Answering paragraph 3, defendants deny the allegations therein.
 9
            4.     Answering paragraph 4, defendants deny the allegations that training was
10
                   absent, seriously deficient or intentionally indifferent.
11
            5.     Answering paragraph 5, defendants lack specific information and belief
12
                   upon which to answer the allegations contained therein, and on that basis
13
                   deny the allegations.
14
            6.     Answering paragraph 6, defendants deny the allegations therein.
15
            7.     Answering paragraph 7, defendants lack specific information and belief
16
                   upon which to answer the allegations contained therein, and on that basis
17
18                 deny the allegations. Defendants deny the allegations that many were

19                 subjected to unlawful force.

20          8.     Answering paragraph 8, defendants lack specific information and belief
21                 upon which to answer the allegations contained therein, and on that basis
22                 deny the allegations.
23          9.     Answering paragraph 9, defendants lack specific information and belief
24                 upon which to answer the allegations contained therein, and on that basis
25                 deny the allegations.
26          10.    Answering paragraph 10, no factual allegations are asserted against these
27                 answering defendants so the paragraph goes unanswered.
28


                                                    2
     Case 2:20-cv-05027-CBM-AS Document 40 Filed 08/21/20 Page 3 of 18 Page ID #:623



 1          11.   Answering paragraph 11, defendants admit the allegations, but deny that
 2                nearly all of downtown was declared an “unlawful assembly.”
 3          12.   Answering paragraph 12, defendants admit the allegations but deny that
 4                there was inadequate notice.
 5          13.   Answering paragraph 13, defendants admit the allegations but deny that
 6                all of downtown was declared an “unlawful assembly” and the legal
 7                conclusion that follows.
 8
            14.   Answering paragraph 14, defendants admit a request was issued.
 9
            15.   Answering paragraph 15, defendants admit the allegation therein.
10
            16.   Answering paragraph 16, defendants deny the allegations therein.
11
            17.   Answering paragraph 17, defendants deny the allegations therein.
12
            18.   Answering paragraph 18, defendants admit the allegations therein.
13
            19.   Answering paragraph 19, defendants admit the allegations therein.
14
            20.   Answering paragraph 20, defendants admit the allegations therein.
15
            21.   Answering paragraph 21, defendants lack specific information and belief
16
                  upon which to answer the allegations contained therein, and on that basis
17
18                deny the allegations.

19          22.   Answering paragraph 22, defendants deny the allegations therein.

20          23.   Answering paragraph 23, defendants admit the allegations as to
21                CANGRESS, but deny the allegation of unlawful action.
22          24.   Answering paragraph 24, defendants lack specific information and belief
23                upon which to answer the allegations contained therein, and on that basis
24                deny the allegations.
25          25.   Answering paragraph 25, defendants lack specific information and belief
26                upon which to answer the allegations contained therein, and on that basis
27                deny the allegations.
28


                                                 3
     Case 2:20-cv-05027-CBM-AS Document 40 Filed 08/21/20 Page 4 of 18 Page ID #:624



 1          26.   Answering paragraph 26, defendants lack specific information and belief
 2                upon which to answer the allegations contained therein, and on that basis
 3                deny the allegations.
 4          27.   Answering paragraph 27, defendants lack specific information and belief
 5                upon which to answer the allegations contained therein, and on that basis
 6                deny the allegations.
 7          28.   Answering paragraph 28, defendants lack specific information and belief
 8
                  upon which to answer the allegations contained therein, and on that basis
 9
                  deny the allegations.
10
            29.   Answering paragraph 29, defendants lack specific information and belief
11
                  upon which to answer the allegations contained therein, and on that basis
12
                  deny the allegations.
13
            30.   Answering paragraph 30, defendants lack specific information and belief
14
                  upon which to answer the allegations contained therein, and on that basis
15
                  deny the allegations.
16
            31.   Answering paragraph 31, defendants lack specific information and belief
17
18                upon which to answer the allegations contained therein, and on that basis

19                deny the allegations.

20          32.   Answering paragraph 32, defendants lack specific information and belief
21                upon which to answer the allegations contained therein, and on that basis
22                deny the allegations.
23          33.   Answering paragraph 33, defendants deny the allegations therein.
24          34.   Answering paragraph 34, defendants lack specific information and belief
25                upon which to answer the allegations contained therein, and on that basis
26                deny the allegations.
27    ///
28    ///


                                                 4
     Case 2:20-cv-05027-CBM-AS Document 40 Filed 08/21/20 Page 5 of 18 Page ID #:625



 1          35.   Answering paragraph 35, defendants lack specific information and belief
 2                upon which to answer the allegations contained therein, and on that basis
 3                deny the allegations.
 4          36.   Answering paragraph 36, defendants deny the allegations therein.
 5          37.   Answering paragraph 37, defendants lack specific information and belief
 6                upon which to answer the allegations contained therein, and on that basis
 7                deny the allegations.
 8
            38.   Answering paragraph 38, defendants lack specific information and belief
 9
                  upon which to answer the allegations contained therein, and on that basis
10
                  deny the allegations.
11
            39.   Answering paragraph 39, defendants lack specific information and belief
12
                  upon which to answer the allegations contained therein, and on that basis
13
                  deny the allegations.
14
            40.   Answering paragraph 40, defendants lack specific information and belief
15
                  upon which to answer the allegations contained therein, and on that basis
16
                  deny the allegations.
17
18          41.   Answering paragraph 41, defendants lack specific information and belief

19                upon which to answer the allegations contained therein, and on that basis

20                deny the allegations.
21          42.   Answering paragraph 42, defendants lack specific information and belief
22                upon which to answer the allegations contained therein, and on that basis
23                deny the allegations.
24          43.   Answering paragraph 43, defendants lack specific information and belief
25                upon which to answer the allegations contained therein, and on that basis
26                deny the allegations.
27
28


                                                 5
     Case 2:20-cv-05027-CBM-AS Document 40 Filed 08/21/20 Page 6 of 18 Page ID #:626



 1          44.   Answering paragraph 44, defendants lack specific information and belief
 2                upon which to answer the allegations contained therein, and on that basis
 3                deny the allegations.
 4          45.   Answering paragraph 45, defendants lack specific information and belief
 5                upon which to answer the allegations contained therein, and on that basis
 6                deny the allegations.
 7          46.   Answering paragraph 46, defendants lack specific information and belief
 8
                  upon which to answer the allegations contained therein, and on that basis
 9
                  deny the allegations.
10
            47.   Answering paragraph 47, defendants lack specific information and belief
11
                  upon which to answer the allegations contained therein, and on that basis
12
                  deny the allegations.
13
            48.   Answering paragraph 48, defendants lack specific information and belief
14
                  upon which to answer the allegations contained therein, and on that basis
15
                  deny the allegations.
16
            49.   Answering paragraph 49, defendants lack specific information and belief
17
18                upon which to answer the allegations contained therein, and on that basis

19                deny the allegations.

20          50.   Answering paragraph 50, defendants lack specific information and belief
21                upon which to answer the allegations contained therein, and on that basis
22                deny the allegations.
23          51.   Answering paragraph 51, defendants lack specific information and belief
24                upon which to answer the allegations contained therein, and on that basis
25                deny the allegations.
26          52.   Answering paragraph 52, defendants lack specific information and belief
27                upon which to answer the allegations contained therein, and on that basis
28                deny the allegations.


                                                 6
     Case 2:20-cv-05027-CBM-AS Document 40 Filed 08/21/20 Page 7 of 18 Page ID #:627



 1          53.   Answering paragraph 53, defendants lack specific information and belief
 2                upon which to answer the allegations contained therein, and on that basis
 3                deny the allegations.
 4          54.   Answering paragraph 54, defendants lack specific information and belief
 5                upon which to answer the allegations contained therein, and on that basis
 6                deny the allegations.
 7          55.   Answering paragraph 55, defendants lack specific information and belief
 8
                  upon which to answer the allegations contained therein, and on that basis
 9
                  deny the allegations.
10
            56.   Answering paragraph 56, defendants lack specific information and belief
11
                  upon which to answer the allegations contained therein, and on that basis
12
                  deny the allegations.
13
            57.   Answering paragraph 57, defendants lack specific information and belief
14
                  upon which to answer the allegations contained therein, and on that basis
15
                  deny the allegations.
16
            58.   Answering paragraph 58, defendants lack specific information and belief
17
18                upon which to answer the allegations contained therein, and on that basis

19                deny the allegations.

20          59.   Answering paragraph 59, defendants lack specific information and belief
21                upon which to answer the allegations contained therein, and on that basis
22                deny the allegations.
23          60.   Answering paragraph 60, defendants lack specific information and belief
24                upon which to answer the allegations contained therein, and on that basis
25                deny the allegations.
26          61.   Answering paragraph 61, defendants lack specific information and belief
27                upon which to answer the allegations contained therein, and on that basis
28                deny the allegations.


                                                 7
     Case 2:20-cv-05027-CBM-AS Document 40 Filed 08/21/20 Page 8 of 18 Page ID #:628



 1          62.   Answering paragraph 62, defendants lack specific information and belief
 2                upon which to answer the allegations contained therein, and on that basis
 3                deny the allegations, however, LAPD does not use teargas.
 4          63.   Answering paragraph 63, defendants lack specific information and belief
 5                upon which to answer the allegations contained therein, and on that basis
 6                deny the allegations.
 7          64.   Answering paragraph 64, defendants lack specific information and belief
 8
                  upon which to answer the allegations contained therein, and on that basis
 9
                  deny the allegations.
10
            65.   Answering paragraph 65, defendants lack specific information and belief
11
                  upon which to answer the allegations contained therein, and on that basis
12
                  deny the allegations.
13
            66.   Answering paragraph 66, defendants lack specific information and belief
14
                  upon which to answer the allegations contained therein, and on that basis
15
                  deny the allegations.
16
            67.   Answering paragraph 67, defendants lack specific information and belief
17
18                upon which to answer the allegations contained therein, and on that basis

19                deny the allegations.

20          68.   Answering paragraph 68, defendants lack specific information and belief
21                upon which to answer the allegations contained therein, and on that basis
22                deny the allegations.
23          69.   Answering paragraph 69, defendants lack specific information and belief
24                upon which to answer the allegations contained therein, and on that basis
25                deny the allegations.
26          70.   Answering paragraph 70, defendants lack specific information and belief
27                upon which to answer the allegations contained therein, and on that basis
28                deny the allegations.


                                                 8
     Case 2:20-cv-05027-CBM-AS Document 40 Filed 08/21/20 Page 9 of 18 Page ID #:629



 1          71.   Answering paragraph 71, defendants lack specific information and belief
 2                upon which to answer the allegations contained therein, and on that basis
 3                deny the allegations.
 4          72.   Answering paragraph 72, defendants lack specific information and belief
 5                upon which to answer the allegations contained therein, and on that basis
 6                deny the allegations.
 7          73.   Answering paragraph 73, defendants lack specific information and belief
 8
                  upon which to answer the allegations contained therein, and on that basis
 9
                  deny the allegations.
10
            74.   Answering paragraph 74, defendants lack specific information and belief
11
                  upon which to answer the allegations contained therein, and on that basis
12
                  deny the allegations.
13
            75.   Answering paragraph 75, defendants lack specific information and belief
14
                  upon which to answer the allegations contained therein, and on that basis
15
                  deny the allegations.
16
            76.   Answering paragraph 76, defendants lack specific information and belief
17
18                upon which to answer the allegations contained therein, and on that basis

19                deny the allegations.

20          77.   Answering paragraph 77, defendants lack specific information and belief
21                upon which to answer the allegations contained therein, and on that basis
22                deny the allegations.
23          78.   Answering paragraph 78, defendants lack specific information and belief
24                upon which to answer the allegations contained therein, and on that basis
25                deny the allegations.
26          79.   Answering paragraph 79, defendants lack specific information and belief
27                upon which to answer the allegations contained therein, and on that basis
28                deny the allegations.


                                                 9
     Case 2:20-cv-05027-CBM-AS Document 40 Filed 08/21/20 Page 10 of 18 Page ID #:630



 1           80.   Answering paragraph 80, defendants lack specific information and belief
 2                 upon which to answer the allegations contained therein, and on that basis
 3                 deny the allegations.
 4           81.   Answering paragraph 81, defendants lack specific information and belief
 5                 upon which to answer the allegations contained therein, and on that basis
 6                 deny the allegations.
 7           82.   Answering paragraph 82, defendants lack specific information and belief
 8
                   upon which to answer the allegations contained therein, and on that basis
 9
                   deny the allegations.
10
             83.   Answering paragraph 83, defendants lack specific information and belief
11
                   upon which to answer the allegations contained therein, and on that basis
12
                   deny the allegations.
13
             84.   Answering paragraph 84, defendants lack specific information and belief
14
                   upon which to answer the allegations contained therein, and on that basis
15
                   deny the allegations.
16
             85.   Answering paragraph 85, defendants lack specific information and belief
17
18                 upon which to answer the allegations contained therein, and on that basis

19                 deny the allegations.

20           86.   Answering paragraph 86, defendants lack specific information and belief
21                 upon which to answer the allegations contained therein, and on that basis
22                 deny the allegations.
23           87.   Answering paragraph 87, defendants lack specific information and belief
24                 upon which to answer the allegations contained therein, and on that basis
25                 deny the allegations.
26           88.   Answering paragraph 88, defendants lack specific information and belief
27                 upon which to answer the allegations contained therein, and on that basis
28                 deny the allegations.


                                                 10
     Case 2:20-cv-05027-CBM-AS Document 40 Filed 08/21/20 Page 11 of 18 Page ID #:631



 1           89.   Answering paragraph 89, defendants lack specific information and belief
 2                 upon which to answer the allegations contained therein, and on that basis
 3                 deny the allegations.
 4           90.   Answering paragraph 90, defendants lack specific information and belief
 5                 upon which to answer the allegations contained therein, and on that basis
 6                 deny the allegations.
 7           91.   Answering paragraph 91, defendants lack specific information and belief
 8
                   upon which to answer the allegations contained therein, and on that basis
 9
                   deny the allegations.
10
             92.   Answering paragraph 92, defendants lack specific information and belief
11
                   upon which to answer the allegations contained therein, and on that basis
12
                   deny the allegations.
13
             93.   Answering paragraph 93, defendants lack specific information and belief
14
                   upon which to answer the allegations contained therein, and on that basis
15
                   deny the allegations.
16
             94.   Answering paragraph 94, defendants lack specific information and belief
17
18                 upon which to answer the allegations contained therein, and on that basis

19                 deny the allegations.

20           95.   Answering paragraph 95, defendants admit the allegations therein.
21           96.   Answering paragraph 96, defendants admit the allegations therein.
22           97.   Answering paragraph 97, these allegations are alleged against persons other
23                 than these answering defendants, and on that basis remains unanswered.
24           98.   Answering paragraph 98, these allegations are alleged against persons other
25                 than these answering defendants, and on that basis remains unanswered.
26           99.   Answering paragraph 99, defendants lack specific information and belief
27                 upon which to answer the allegations contained therein, and on that basis
28                 deny the allegations.


                                                 11
     Case 2:20-cv-05027-CBM-AS Document 40 Filed 08/21/20 Page 12 of 18 Page ID #:632



 1           100. Answering paragraph 100, defendants deny the allegations therein.
 2           101. Answering paragraph 101, defendants lack specific information and belief
 3                 upon which to answer the allegations contained therein, and on that basis
 4                 deny the allegations.
 5           102. Answering paragraph 102, defendants lack specific information and belief
 6                 upon which to answer the allegations contained therein, and on that basis
 7                 deny the allegations.
 8
             103. Answering paragraph 103, defendants deny the allegations therein.
 9
             104. Answering paragraph 104, defendants deny the allegations therein.
10
             105. Answering paragraph 105, defendants deny the allegations therein.
11
             106. Answering paragraph 106, defendants deny the allegations therein.
12
             107. Answering paragraph 107, defendants deny the allegations therein.
13
             108. Answering paragraph 108, defendants deny the allegations therein.
14
             109. Answering paragraph 109, defendants deny the allegations therein.
15
             110. Answering paragraph 110, defendants deny the allegations therein.
16
             111. Answering paragraph 111, defendants deny the allegations therein.
17
18           112. Answering paragraph 112, defendants deny the allegations therein.

19           113. Answering paragraph 113, defendants deny the allegations therein.

20           114. Answering paragraph 114, defendants deny the allegations therein.
21           115. Answering paragraph 115, defendants deny the allegations therein.
22           116. Answering paragraph 116, defendants deny the allegations therein.
23           117. Answering paragraph 117, defendants deny the allegations therein.
24           118. Answering paragraph 118, defendants deny the allegations therein.
25           119. Answering paragraph 119, defendants admit the allegations therein.
26           120. Answering paragraph 120, defendants admit the allegations therein.
27           121. Answering paragraph 121, defendants deny the allegations therein.
28           122. Answering paragraph 122, defendants admit the allegations therein.


                                                 12
     Case 2:20-cv-05027-CBM-AS Document 40 Filed 08/21/20 Page 13 of 18 Page ID #:633



 1           123. Answering paragraph 123, defendants admit the allegations therein, but
 2                 deny that dispersal requirements were not met in this instance.
 3           124. Answering paragraph 124, defendants deny the allegations therein.
 4           125. Answering paragraph 125, defendants deny the allegations therein.
 5           126. Answering paragraph 126, defendants deny the allegations therein.
 6           127. Answering paragraph 127, no factual allegations are asserted against these
 7                 answering defendants, and on that basis the paragraph goes unanswered.
 8
             128. Answering paragraph 128, no factual allegations are asserted against these
 9
                   answering defendants, and on that basis the paragraph goes unanswered.
10
             129. Answering paragraph 124 (sic), no factual allegations are asserted against
11
                   these answering defendants, and on that basis the paragraph goes
12
                   unanswered.
13
             130. Answering paragraph 125 (sic), defendants deny the allegations therein.
14
             131. Answering paragraph 126 (sic), defendants lack specific information and
15
                   belief upon which to answer the allegations contained therein, and on that
16
                   basis deny the allegations.
17
18           132. Answering paragraph 127 (sic), no factual allegations are asserted against

19                 these answering defendants, and on that basis the paragraph goes

20                 unanswered.
21           133. Answering paragraph 128 (sic), no factual allegations are asserted against
22                 these answering defendants, and on that basis the paragraph goes
23                 unanswered.
24           134. Answering paragraph 129 (sic), defendants deny the allegations contained
25                 therein.
26           135. Answering paragraph 130 (sic), defendants deny the allegations contained
27                 therein.
28


                                                 13
     Case 2:20-cv-05027-CBM-AS Document 40 Filed 08/21/20 Page 14 of 18 Page ID #:634



 1           136. Answering paragraph 131 (sic), defendants deny the allegations contained
 2                 therein.
 3           137. Answering paragraph 132 (sic), defendants deny the allegations contained
 4                 therein.
 5           138. Answering paragraph 133 (sic), no factual allegations are asserted against
 6                 these answering defendants, and on that basis the paragraph goes
 7                 unanswered.
 8
             139. Answering paragraph 134 (sic), no factual allegations are asserted against
 9
                   these answering defendants, and on that basis the paragraph goes
10
                   unanswered.
11
             140. Answering paragraph 135 (sic), no factual allegations are asserted against
12
                   these answering defendants, and on that basis the paragraph goes
13
                   unanswered.
14
             141. Answering paragraph 136 (sic), no factual allegations are asserted against
15
                   these answering defendants, and on that basis the paragraph goes
16
                   unanswered.
17
18           142. Answering paragraph 137 (sic), no factual allegations are asserted against

19                 these answering defendants, and on that basis the paragraph goes

20                 unanswered.
21           143. Answering paragraph 138 (sic), no factual allegations are asserted against
22                 these answering defendants, and on that basis the paragraph goes
23                 unanswered.
24           144. Answering paragraph 139 (sic), defendants deny the allegations therein.
25           145. Answering paragraph 140 (sic), defendants deny the allegations therein.
26           146. Answering paragraph 141 (sic), no factual allegations are asserted against
27                 these answering defendants, and on that basis the paragraph goes
28                 unanswered.


                                                 14
     Case 2:20-cv-05027-CBM-AS Document 40 Filed 08/21/20 Page 15 of 18 Page ID #:635



 1           147. Answering paragraph 142 (sic), no factual allegations are asserted against
 2                 these answering defendants, and on that basis the paragraph goes
 3                 unanswered.
 4           148. Answering paragraph 143 (sic), no factual allegations are asserted against
 5                 these answering defendants, and on that basis the paragraph goes
 6                 unanswered.
 7           149. Answering paragraph 144 (sic), defendants deny the allegations therein.
 8
             150. Answering paragraph 145 (sic), no factual allegations are asserted against
 9
                   these answering defendants, and on that basis the paragraph goes
10
                   unanswered.
11
             151. Answering paragraph 146 (sic), defendants deny the allegations therein.
12
             152. Answering paragraph 147 (sic), no factual allegations are asserted against
13
                   these answering defendants, and on that basis the paragraph goes
14
                   unanswered.
15
             153. Answering paragraph 148 (sic), no factual allegations are asserted against
16
                   these answering defendants, and on that basis the paragraph goes
17
18                 unanswered.

19           154. Answering paragraph 149 (sic), which incorporates by reference the

20                 allegations of other paragraphs of the pleading, defendants to the same
21                 extent incorporates by reference the answers to those paragraphs.
22           155. Answering paragraph 150 (sic), which incorporates by reference the
23                 allegations of other paragraphs of the pleading, defendants to the same
24                 extent incorporates by reference the answers to those paragraphs.
25           156. Answering paragraph 151 (sic), defendants deny the allegations therein.
26           157. Answering paragraph 152 (sic), defendants deny the allegations therein.
27           158. Answering paragraph 153 (sic), defendants deny the allegations therein.
28           159. Answering paragraph 154 (sic), defendants deny the allegations therein.


                                                 15
     Case 2:20-cv-05027-CBM-AS Document 40 Filed 08/21/20 Page 16 of 18 Page ID #:636



 1           160. Answering paragraph 155 (sic), defendants deny the allegations therein.
 2           161. Answering paragraph 156 (sic), defendants deny the allegations therein.
 3           162. Answering paragraph 157 (sic), defendants deny the allegations therein.
 4           163. Answering paragraph 158 (sic), defendants deny the allegations therein.
 5           164. Answering paragraph 159 (sic), defendants deny the allegations therein.
 6           165. Answering paragraph 160, which incorporates by reference the allegations
 7                 of other paragraphs of the pleading, defendants to the same extent
 8
                   incorporates by reference the answers to those paragraphs.
 9
             166. Answering paragraph 161 (sic), defendants deny the allegations therein.
10
             167. Answering paragraph 162 (sic), defendants deny the allegations therein.
11
             168. Answering paragraph 163 (sic), defendants deny the allegations therein.
12
             169. Answering paragraph 164 (sic), defendants deny the allegations therein.
13
             170. Answering paragraph 165 (sic), which incorporates by reference the
14
                   allegations of other paragraphs of the pleading, defendants to the same
15
                   extent incorporates by reference the answers to those paragraphs.
16
             171. Answering paragraph 166 (sic), defendants deny the allegations therein.
17
18           172. Answering paragraph 167 (sic), defendants deny the allegations therein.

19           173. Answering paragraph 168 (sic), defendants deny the allegations therein.

20           174. Answering paragraph 169 (sic), defendants deny the allegations therein.
21           175. Answering paragraph 170 (sic), defendants deny the allegations therein.
22           176. Answering paragraph 171 (sic), which incorporates by reference the
23                 allegations of other paragraphs of the pleading, defendants to the same
24                 extent incorporates by reference the answers to those paragraphs.
25           177. Answering paragraph 172 (sic), defendants deny the allegations therein.
26           178. Answering paragraph 173 (sic), defendants deny the allegations therein.
27           179. Answering paragraph 174 (sic), defendants deny the allegations therein.
28           180. Answering paragraph 175 (sic), defendants deny the allegations therein.


                                                 16
     Case 2:20-cv-05027-CBM-AS Document 40 Filed 08/21/20 Page 17 of 18 Page ID #:637



 1                                     AFFIRMATIVE DEFENSES
 2              As separate and distinct affirmative defenses, defendants allege each of the
 3     following:
 4              1.    The force used against plaintiff(s), if any, was caused and necessitated
 5     by the actions of plaintiff, and was reasonable and necessary for self-defense.
 6              2.    The force used against plaintiff, if any, was caused and necessitated
 7     by the actions of plaintiff, and was reasonable and necessary for the defense of others.
 8
                3.    As to the federal claims and theories of recovery, the answering
 9
       individual defendant(s) is protected from liability under the doctrine of qualified
10
       immunity, because defendant's conduct did not violate clearly established statutory or
11
       constitutional rights of which a reasonable person would have known.
12
                4.    Defendant City of Los Angeles and all defendants sued in their official
13
       capacities are immune from the imposition of punitive damages.
14
                5.    The damages alleged were directly and proximately caused and
15
       contributed to by the negligence of Plaintiff(s), and the extent of damages sustained, if
16
       any, should be reduced in proportion to the amount of said negligence.
17
18              6.    Plaintiffs lack standing to sue.

19              7.    Plaintiffs are barred from seeking equitable relief because they have

20     adequate legal remedies for any alleged injuries.
21              8.    Plaintiffs’ state law claims are barred due to failure to file the requisite tort
22     claim.
23              9.    Defendant City of Los Angeles contends that any recovery by Plaintiff(s) be
24     offset by the amount owed to Defendant.
25              10.   Plaintiff(s) failed to mitigate their damages.
26              11.   Defendants are immune from liability pursuant to the provisions of each of
27     the following California statutes, each of which is set forth as a separate and distinct
28     affirmative defense:


                                                         17
     Case 2:20-cv-05027-CBM-AS Document 40 Filed 08/21/20 Page 18 of 18 Page ID #:638



 1           California Government Code §§ 815.2, 818, 818.2, 820.2, 820.8, 821.6, 822.2,
 2
       844.6, 845, 845.2 and 845.6.
 3
             California Penal Code §§ 836.5 and 847(b).
 4
             California Health and Safety Code §1799.106
 5
 6                              DEMAND FOR JURY TRIAL
 7                 Defendants hereby demand and request a trial by jury in this matter.
 8                 WHEREFORE, defendants pray for judgment as follows:
 9
                   1.     That plaintiffs take nothing by this action;
10
                   2.     That the action be dismissed;
11
                   3.     That defendants be awarded costs of suit;
12
                   4.     That defendants be awarded other and further relief as the Court may
13
       deem just and proper, including an award of attorney's fees pursuant to 42 U.S.C.
14
       § 1988.
15
       DATED: August 21, 2020
16
                                      MICHAEL N. FEUER, City Attorney
17                                    KATHLEEN A. KENEALY, Chief Asst. City Atty.
                                      SCOTT MARCUS, Senior Assistant City Attorney
18                                    CORY M. BRENTE, Senior Assistant City Attorney
19
                                      By:    /s/ Geoffrey Plowden
20                                                  GEOFFREY PLOWDEN
21                                                    Deputy City Attorney
22                                    Attorneys for Defendants CITY OF LOS ANGELES
                                      and CHIEF MICHEL MOORE
23
24
25
26
27
28


                                                   18
